 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 Carol S. Clark, MO Bar ID No: 42670
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6 Social Security Administration, Region IX
 7 160 Spear Street, Suite 800
   San Francisco, California 94105
 8 Tel: 415-977-8975
 9 E-mail: carol.s.clark@ssa.gov
   Attorneys for Defendant
10
11 Jonathan O. Peña, Esq.
   CA Bar ID No.: 278044
12 Peña & Bromberg, PLC
13 2440 Tulare St., Ste. 320
   Fresno, CA 93721
14 Telephone: 559-439-9700
15 Facsimile: 559-439-9700
   info@jonathanpena.com
16 Attorney for Plaintiff, Enjoli Nacole Beasley
17
18                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
19                                   FRESNO DIVISION
20
   Enjoli Nacole Beasley,                   Case No. 1:18-cv-01103-JDP
21
22             Plaintiff,                   STIPULATION AND ORDER FOR THE
                                            AWARD OF ATTORNEY FEES UNDER
23                    v.                    THE EQUAL ACCESS TO JUSTICE ACT
24                                          (EAJA)
   ANDREW SAUL, Acting                      28 U.S.C. § 2412(d)
25 Commissioner of Social Security,
26
               Defendant.
27
28
 1         TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE JUDGE OF
 2 THE UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND
 5 SEVEN HUNDRED DOLLARS, and 00/100 ($7,700.00), under the Equal Access to
 6
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
 7
     legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 8
     action, in accordance with 28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
21 counsel, Jonathan O. Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees and does not constitute an admission of liability on the part of Defendant
24 under the EAJA. Payment of SEVEN THOUSAND SEVEN HUNDERED DOLLARS,
25 and 00/100 ($7,700.00), in EAJA attorney fees shall constitute a complete release from,
26
   and bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña,
27
   may have relating to EAJA attorney fees in connection with this action.
28
                                                -2-
 1            This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 3 provisions of the EAJA.
 4                                             Respectfully submitted,
 5
 6
     Dated: July 18, 2019                      /s/ Jonathan O. Peña
 7                                             JONATHAN O. PEÑA
                                               Attorney for Plaintiff
 8
 9
     Dated: July 18, 2019                      MCGREGOR W. SCOTT
10                                             United States Attorney
                                               DEBORAH LEE STACHEL
11
                                               Regional Chief Counsel, Region IX
12                                             Social Security Administration
13
                                           By: /s/ Carol S. Clark
14                                            Carol S. Clark
                                              Special Assistant U.S. Attorney
15
                                              Attorneys for Defendant
16                                            (*Permission to use electronic signature
17                                            obtained via email on July 18, 2019).

18
19
     IT IS SO ORDERED.
20
21
     Dated:     July 31, 2019
22                                                 UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
                                                   -3-
